Title: To Thomas Jefferson from Ira P. Nash, 8 November 1807
From: Nash, Ira P.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Novr. 8th, 1807
                        
                        Those men whose Situation I mentioned to you have made their escape from Christian Court house Kentky. was
                            apprehended in, Sumner Cty. Tenesee and confined at Gallatin,—after sometime escaped from that place also—was again taken,
                            on caney, fork, of Cumberland, and confined at Carthage Smith, Ct. house Tenesee—and wheither they are there at this moment
                            I am not able to inform myself for I am so far past that place that no person can give me particular information of them—Tis observed that those travellers infalibly steer Eastward when at liberty
                  I am Sr. with due respect your most obdt.
                            Hble Servt.
                        
                            I: Nash
                            
                        
                        
                            Those men, are by some supposed to be Spys. but there is no person in these parts can know who they are or
                                what their business
                        
                        
                            J: Nash
                            
                        
                    